department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number date date date contact person identification_number contact number employer_identification_number uil form required to be filed tax years all open years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the _ irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number uil employer_identification_number a aw i tm ou un tk a he mw mw u o h fs association1 association2 association3 dear this decision revokes and supersedes our decision of date we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you incorporated as a non-profit corporation on date1 under the name name1 your initial including persons who are self-employed and amending your dissolution procedures on purposes were to receive administer and expend funds for charitable and educational_purposes focused on tax reform on date2 you changed your name to namez2 and filed revised articles changing your purposes to promote the adoption of equitable health care policies through research and public education you filed a second amendment to your articles on date3 expanding your purposes limiting your membership to small_business employers date4 you filed your latest amendments to your articles expanding the membership to include employees three years later you amended your bylaws to create a new category of members called reciprocal association members who are entitled to benefits by virtue of their membership in an association with which you have an agreement you mailed your application_for exemption under sec_501 on july over twenty- five years after your incorporation the current purposes for which you are organized include promoting the adoption of equitable health-care policies engaging in nonpartisan research study and analysis of the health-care system for the benefit of your members and the public preparing educational materials and conducting educational activities in support of your general purposes sponsoring programs including health-care benefit plans for the benefit of your members conducting and sponsoring forums lectures and debates you are a membership association that provides your members access to limited medical indemnity benefits discounts on products and services and information about health care and other topics membership is open to the public anyone is eligible to participate in the programs by paying a fee based on the programs chosen your members now include employers both large and small the self-employed employees and retirees to become a member a person must complete an application form and have the board_of directors accept it you have approximately big_number members from all states marketing agreements you have marketing agreements with multiple firms to sell your memberships a firm receives a marketing fee for each type of membership it sells fees are set out in each marketing agreement and you pay specific fees for each membership your largest marketing agreement is with marketer the marketing agreement authorizes marketer to sell your memberships to any interested individuals the agreement establishes the guidelines for marketer to properly represent and advertise for you by developing and managing a marketing strategy to solicit individuals for membership only licensed insurance agents have authorization to sell memberships for each product sold marketer receives a monthly commission as long as the member remains active marketer does not have authorization to sell to your existing members - products and activities you provide your members with discounts for various consumer programs and services access to limited medical indemnity benefits indemnity benefits information on health care and other topics and scholarship opportunities for medical related studies members choose the type of membership they want based on the products and services they choose while most members purchase memberships that include the medical indemnity benefits memberships are available without it the indemnity benefits are only available in states where the covering insurance_company has a license depending on where they live and the plan they purchase members have access to discounts on many common consumer purchases you offer discount programs for roadside assistance legal services home warranties extended service protection auto protection tradesmen referral services travel dent repairs pet services home protection services funeral services identity theft magazines and household appliances your health-related programs and services include access to indemnity benefits discounts on various health care services and information on health care issues the health care services include discounts on vision and dental care prescription drugs vitamins and laboratory tests call-in nurse and doctor lines doctor evaluations accident benefits emergency medical transportation term life_insurance hospital negotiation service and international medical services you provide information on general health care diseases injuries treatments providers research programs and clinical trials as stated in your literature the indemnity benefits you offer are limited they do not cover all medical_expenses nor provide comprehensive medical coverage there are payment limits for medical services in addition to limited coverage for certain persons and for those with pre- existing conditions if the member’s costs exceed the stated limits the member is responsible for payment of additional_amounts neither you nor the insurance_company will pay the extra charges the policies state this is not basic health insurance or major medical coverage and is not designed as a substitute for basic health insurance or major medical coverage although you provide access to indemnity benefits you are not an insurance_company you do not provide the actual coverage to your members nor do you assume any risk of economic loss a separate insurance_company provides the indemnity benefit policies for those members who either cannot afford an individual_health_insurance policy or do not qualify for an employer-provided plan you provide them access to the indemnity benefits you do not pay any of the premiums from your general funds but rather collect the dues from the participating members and pay the insurance_company the premiums along with the related marketing agreement fees to your marketing agencies you publish a magazine aimed at educating your readers on living a healthy lifestyle accessing community resources and improving their mental health and well-being you mail the magazine to your members and any non-members who have requested a subscription you also provide free copies to medical and physician offices throughout the united_states and at various functions throughout the year the magazine is also available to the public on your website for no charge and the web visitor may request you mail them a free print copy in addition to providing the magazine on your public website you post information on federal statutes and regulations that affect health care proposed_legislation relating to health- care policies and how the member may contact their representatives in washington dc and their own state you also publish nonpartisan research and analysis regarding the health-care system in america you provide scholarships to students studying medical subjects such as nursing medical scholarships each year covering a two-year period dollar_figure technology dental hygiene health-care assistance and nutrition the scholarship program awards five dollar_figure per academic year and is available to all members their children and their grandchildren once applicants apply to the program your selection committee selects the awardees based on need and scholastic excellence you also fund a scholarship at university for students in the nursing school the selection committee which is the board_of directors does not take into consideration the age gender race religion or sexual orientation of the applicant and the relatives spouses children parents etc of the selection committee are not eligible to receive a scholarship the scholarship recipients do not need to continue their membership to renew the scholarship for the second year you state that you engage in advocacy for the health and well-being of your members and for promoting the adoption of equitable health-care policies you are a member of association1 association2 and association3 you also provide information on important health-care initiatives to federal and state legislatures and executive branch officials you count as charitable activities your donations of a small percentage of your monthly membership dues to your sec_501 charitable foundation and if a member loses their job or is otherwise unable to pay for their benefits you will extend the member's current level of benefits coverage for three months law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_taxation sec_501 of the code provides exemption from federal_income_tax for c ivic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare and whose net_earnings do not inure to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 of the income_tax regulations states that an organization primarily engaged in promoting the common good and general welfare of the people of the community is operated exclusively for the promotion of social welfare this includes an organization operated primarily for bringing about civic betterments and social improvements sec_1_501_c_4_-1 explains that an organization whose primary activity is the carrying on of a business in a manner similar to for-profit organizations is not operated primarily for the promotion of social welfare revrul_54_394 1954_2_cb_131 stated that a nonprofit organization that provided antenna services only to its members to enable them to receive television reception was not exempt as a social_welfare_organization because the benefits were only available to members and not the community in general in revrul_62_167 1962_2_cb_142 a nonprofit organization whose primary activity was to retransmit tv signals which were available to any television in the community qualified for exemption under sec_501 because its activities benefited the community in general distinguishing revrul_54_394 1954_2_cb_131 in which the television services were available only to members of the organization who paid membership fees and monthly maintenance charges this revenue_ruling described an organization that operated its system for the benefit of all television owners in the community and obtained memberships and contributions on a voluntary basis therefore the organization qualified for exemption under sec_501 revrul_73_349 1973_2_cb_179 noted that an organization formed to purchase low-cost groceries for its members was not exempt as a social_welfare_organization even though membership was open to all individuals in the community the members paid for the cost of the food and a monthly service charge to cover operating costs it operated primarily for the private benefit of its members any benefits to the community were not sufficient to meet the requirement that it operate primarily for the common good and general welfare of the people of the community an organization provided sick benefits to its members and paid death_benefits to member’s beneficiaries in revrul_75_199 1975_1_cb_160 only individuals in a particular ethnic group in a certain geographical area who were of good moral character and health could become members it was essentially a mutual self-interest organization whose income provided direct and economic benefits to its members any benefit to the larger community was minor and incidental therefore it did not qualify for exemption under sec_501 of the code where the benefit from an organization is limited to that organization's members except for some minor and incidental benefit to the community as a whole the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 c of the code revrul_75_199 1975_1_cb_160 distinguishes mutual benefit societies from social welfare organizations by comparing revrul_54_394 with revrul_62_167 one organization only benefited its members who paid membership fees and monthly charges the mutual benefit society while the other organization made their services available to everyone in the community the social_welfare_organization the organization in revrul_78_132 1978_1_cb_157 facilitated the exchange of personal services among its members which was open to all individuals in a particular community the members received economic benefit even though they did not use cash for payment every service had a corresponding credit hour amount which the organization tracked for each member the community realized minimal if any benefit from the organization the organization was a private cooperative enterprise that operated primarily for its member's economic benefit and was not exempt as a social_welfare_organization under sec_501 t he exemption granted to social welfare organizations is made in recognition of the benefit which the public derives from their social welfare activities and we think it only fair to determine a particular organization's right to an exemption largely on the basis of the effect its operations have on the public 331_f2d_923 2d cir cert_denied 379_us_839 the court in 488_f2d_684 2d cir held that an organization did not promote the common good even though its activities benefited the community because only members could utilize its services it repaired damage to city streets its members caused in the course of their plumbing activities performing the repairs in proportion to the member's payment for the services however it would not repair damage created by non-member plumbers or other enterprises that burrow into the city streets the organization in 759_f2d_792 10th cir provided property and casualty insurance to members of the church and their dependents if a member left the church the organization would cancel their insurance the court determined that the church did not promote social welfare because it sold insurance the organization operated as a mutual_insurance_company not as a church the court concluded that the presence of a substantial non-exempt purpose such as insurance for its members in return for premiums precluded the organization’s exempt status under sec_501 as an organization primarily engaged in the promotion of social welfare in 850_f2d_1510 11th cir a tax-exempt association of schools formed a_trust to provide health hospital disability life accidental death and dismemberment dental and prescription drug insurance to its member schools’ employees and their dependents and beneficiaries citing 759_f2d_792 the court held that since the trust had a substantial private purpose of providing insurance to its members in return for premiums it was not an organization exclusively engaged in the promotion of social welfare under sec_501 the organization in vision service plan v united_states no 04-cv-1993 wl e d cal date provided eye care services to the employees of its subscriber companies vsp claimed that it was exempt under sec_501 because it served broad segments of the community through direct services and charitable activities the court found that servicing small employers or rural subscribers did not equate to promoting social welfare additionally the services vsp provided for the medicaid medicare and healthy families contracts were profitable its charitable activities were insubstantial compared to its profits and the executive compensation packages cost-cutting measures and business practices with the public were paid and operated in a manner similar to for-profit organizations the tax_court found that an insurance_trust organization created to provide its members access to insurance at group rates was not exempt under sec_501 54_tc_1325 nonacq on different grounds 1974_2_cb_5 action on dec aod lexi sec_146 date the organization offered benefits only to its employer members and their employees w here the primary economic benefit from an organization is limited to that organization’s members the organization is not operated exclusively for the social welfare within the meaning of the statute d pincite the organization did not have the requisite civic concern to constitute ‘social welfare ’ and therefore under sec_501 did not qualify for tax exemption analysis rationale social welfare as described in sec_501 an organization organized as a nonprofit and operated exclusively for the promotion of social welfare may be exempt from federal_income_tax under sec_501 an organization operates exclusively for the promotion of social welfare if it is primarily engaged in promoting the common good and general welfare of the people of the community this includes organizations operated primarily for bringing about civic betterments and social improvements see sec_1_501_c_4_-1 if an organization operates primarily for the benefit of its members rather than for the community as a whole it is not operating exclusively for the promotion of social welfare see n y state ass’n of real_estate bds group ins fund t c pincite w here the primary economic benefit from an organization is limited to that organization’s members the organization is not operated exclusively for the social welfare within the meaning of the statute id an organization's right to exemption under sec_501 depends largely on the basis of the effect its operations have on the public people’s educ camp soc'ty inc f 2d pincite even if the community benefits incidentally an organization that provides its services it is frequently the case that an organization is exclusively or at a preferential price to its members does not promote the common good or general welfare see contracting plumbers coop restoration corp f 2d pincite see also vision service plan wl pincite found not to qualify under c because it is operating primarily for the benefit of its members rather than for the purpose of benefitting the community as a whole the organizations in revrul_75_199 and revrul_78_132 were both denied sec_501 exemption because the benefit to the community was minimal the first organization provided sick benefits to its members and paid death_benefits to member’s beneficiaries revrul_75_199 only individuals in a particular ethnic group in a certain geographical area who were of good moral character and health could become members the organization was essentially a mutual self- interest organization whose income provided direct and economic benefits to its members any benefit to the larger community was minor and incidental similarly the second organization facilitated the exchange of personal services among members operating primarily for the private benefit of its members revrul_78_132 it was a private cooperative enterprise that operated primarily for its member’s economic benefit the community realized minimal if any benefit from the organization similar to the organization in 54_tc_1325 you offer your members access to low cost indemnity benefits like the organization in revrul_75_199 you are a mutual self-interest organization operating for the benefit of your members rather than the community as a whole your programs are not available to non-members the only products non-members can access are the magazine and the information on your website t he fact that an organization promotes health care or is part of the health care industry does not alone ensure exempt status within the tax code vision service plan wl pincite merely offering membership to anyone in the community does not fulfill the requirement to -promote the common good and social welfare see revrul_73_349 organization that was open to all individuals in the community purchased low-cost groceries for its members who paid for both the cost of the food and a monthly service charge operated primarily for the private benefit of its members and had minimal benefits to the community although you accept all individuals that apply for membership and pay the appropriate fees this is not enough to contribute to the social welfare of the community representatives in washington dc you also publish a free healthy living magazine contribute to your sec_501 foundation and other charitable organizations and offer scholarships for medical related studies in addition to posting the magazine on your public website the website also presents information about federal health care laws and regulations so your members may easily contact their you state that besides providing access to low cost benefits and services to your members while the above activities are worthy they are not your primary activities your magazine resembles public relations material more than a medical information magazine compared to your gross revenues your average amount of charitable_contributions from is negligible averaging less than contributions has decreased every one of the last four years in20 contributions were’ half percent less than the magazine and scholarships the figures do not noticeably change but merely jump to an average of ‘percent andin20__ contributions were - even adding in the amounts spent on __percent of your gross_receipts _ contributions were of your gross revenues for that four-year period contributions were’ percent additionally the amount of __ your charitable percent percent and you did not demonstrate that you are primarily engaged in the promotion of social welfare vision service plan wl pincite rather you are a privately-devoted endeavor id like the members of the organization in vision service plan your members enjoy the benefit of the services precisely to the extent that members use and pay for the services d serving only the interests of your members is clearly a non-exempt purpose additionally you did not establish that any benefit the community might derive from your members having access to indemnity benefits and other discounted services is more than incidental remote and tenuous therefore because your activities benefit only your members rather than the community as a whole you do not operate primarily for bringing about civic betterments and social improvements under sec_1_501_c_4_-1 commerciality if an organization’s primary activity is carrying on a business with the public in a manner similar to for-profit organizations then it does not operate primarily for the promotion of social welfare sec_1_501_c_4_-1 for example an organization that provided property and casualty insurance to members of its church was not exempt as a social_welfare_organization because selling insurance was its primary activity mutual aid assoc of the church of the brethren f 2d pincite it operated as a mutual_insurance_company not as a church it treated its surplus and profit as would any mutual_insurance_company the ultimate considerations adequate security margin and to provide better protection and service to its members d citations removed carrying on a business similar to a for-profit business as the primary activity precluded the organization’s exempt status as one primarily engaged in the promotion of social welfare in creating and using its surplus and profit were to provide a reasonable and likewise the court found that vision service plan operated for the benefit of its members and in a similar fashion to for-profit businesses vsp’s services are most beneficial to private paying members the subscribers and the enrollees mjembers of vsp enjoy the benefit of vsp’s services precisely to the extent that members use and pay for the services serving the interests of these private subscribers is clearly a non-exempt purpose see vision service plan wl pincite citations omitted the court also noted that vsp remained competitive by paying brokers commissions to bring in new clients and that it paid more in brokerage fees than on charity work d pincite you operate in a commercial manner by facilitating access for your members to purchase indemnity benefits and other discounted products and services in exchange for a fee but you do not provide the services and products yourself additionally you contract with marketing companies to sell your memberships to individuals paying the companies fees based on the membership level sold only licensed insurance agents have authorization to sell your memberships once a member joins and chooses an indemnity benefit you collect the premiums as a part of the membership fee then remit the premiums to the insurance_companies and pay the associated commission to the selling agents you are similar to the trust created by a tax-exempt association of schools to provide various kinds of insurance to its member schools’ employees am ass'n of christian sch voluntary employees beneficiary ass’n welfare plan trust v u s 850_f2d_1510 the court stated that since the trust had a substantial private purpose to provide insurance in return for premiums it was not an organization exclusively engaged in the promotion of the social welfare d pincite you also provide members the ability to remain in the member programs for three months without charge when they have lost their job other than for work-related misconduct or by voluntarily quitting however if a member was unemployed when they joined they are not eligible for this program this program does not promote social welfare as it only benefits your members in fiscal years --20 youcollected an average of dollar_figurevalue1 in fees from your members during that same time you paid an average of dollar_figurevalue2 for member benefits which included indemnity benefit premiums and service fees and an average of dollar_figurevalue3 in commissions to your marketing organizations the majority of which went to marketer these two expenses combined account for an average of’ of your total expenses adding the remaining expenses in you spend very little on charitable or social welfare activities you operate for a substantial private purpose selling indemnity benefits and other discounted services in exchange for a fee and carry on activities similar to the activities of for- profit businesses because your primary activity is the carrying on of a business in a manner similar to for-profit organizations you do not operate primarily for the promotion of social welfare and are not exempt under sec_501 ruling based on the facts and circumstances we find that you did not establish that you operate primarily for bringing about civic betterments and social improvements as required by sec_1_501_c_4_-1 furthermore you did not distinguish your activities from those carried on by for-profit businesses as required in sec_1_501_c_4_-1 because you do not operate exclusively for the promotion of social welfare as required by sec_501 you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement must include the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest you should make this request when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney you can find all forms and publications mentioned in this letter at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination jetter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that she received your fax if if you have any questions please contact the person whose name and telephone number are in the heading of this letter sincerely holly o paz director rulings and agreements
